Judgment, Supreme Court, Bronx County, rendered December 11, 1978, convicting defendant, after a jury trial, of arson in the second degree, unanimously reversed, on the law and in the interest of justice, and a new trial ordered. Defendant contests the validity of the trial court’s charge on reasonable doubt. The People must prove the guilt of the defendant beyond a reasonable doubt and a charge, as here, that the standard of proof is "to a reasonable degree of certainty,” i.e., a mental "state of suspension so that you are unable to say that you are convinced that there is a strong probability of the defendant’s guilt” permits a lesser standard and constituted error. Further, the trial court’s charge relating to the status of one Vega as an accomplice was patently ambiguous. The court stated: "I charge you as a matter of law that Adrian Vega is an accomplice of the defendant if you believe his testimony.” While the motivation of the trial court in so charging emanated from a desire to protect the defendant’s rights, the absence of clarifying and particularized instructions rendered the charge defective. The conjunction of these two errors in the charge, although not excepted to by defendant, impels this court in the interest of justice to direct a new trial. Concur—Murphy, P. J., Lane, Lupiano and Lynch, JJ.; Kupferman, J., concurs in result only.